Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00155-CMA-SKC

   CAROL BURBA,

   Plaintiff,

   v.

   UNITED STATES OF AMERICA TRANSPORTATION SECURITY ADMINISTRATION a
   Div of the Dept of HOMELAND SECURITY,
   CITY AND COUNTY OF DENVER d/b/a DENVER INTERNATIONAL AIRPORT,
   ISS FACILITY SERVICES, INC.,
   AGENT JANE DOE aka TSA AVIATIONS SECURITY INSPECTOR,
   in her Individual and Official Capacity,
   AGENT JOHN DOE aka TSA OFFICIAL, in his Individual and Official Capacity,

   Defendants.

   _____________________________________________________________________________

    DEFENDANT CITY AND COUNTY OF DENVER d/b/a DENVER INTERNATIONAL
      AIRPORT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT AND JURY
                                     DEMAND
    ___________________________________________________________________________


           COMES NOW the Defendant, City and County of Denver d/b/a Denver International

   Airport (“Denver”) by and through its attorney, Andrew J Carafelli of the law firm Harris,

   Karstaedt, Jamison & Powers, P.C., and hereby files its Answer in response to Plaintiff’s

   Amended Complaint and Jury Demand as follows:

                                     I.     INTRODUCTION

           In response to Plaintiff’s “Introduction paragraph” contained in her Amended Complaint,

   Denver notes that this Paragraph contains allegations against other Defendants which require

   neither admitting nor denying by this Defendant.     To the extent a response is required to
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 2 of 15




   Plaintiff’s “Introduction” paragraph and to the extent that any of the statements or allegations

   contained therein, can be construed against this Defendant, Denver denies the same.

                                        II.    JURISDICTION

          1.      In answer to the allegations contained in Paragraph 1 of Plaintiff’s Amended

   Complaint, Denver notes that the Federal Torts Claim Act (FTCA) does not apply to it. Denver

   denies the remaining allegations contained therein.

          2.      In answer to the allegations contained in Paragraph 2 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying.      Further, the statutes cited by Plaintiff speaks for

   themselves.

          3.      In answer to the allegations contained in Paragraph 3 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions, which do not apply

   to it and therefore, requires neither admitting nor denying.

          4.      In answer to the allegations contained in Paragraph 4 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains allegations directed toward another

   Defendant and therefore, requires neither admitting nor denying by Denver. To the extent a

   response is required, Denver is without sufficient information to admit or deny the allegations

   contained therein, and therefore, deny the same.

          5.      In answer to the allegations contained in Paragraph 5 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains allegations directed toward another

   Defendant and therefore, requires neither admitting nor denying by Denver. To the extent a

                                                      2
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 3 of 15




   response is required, Denver is without sufficient information to admit or deny the allegations

   contained therein, and therefore, deny the same.

          6.      In answer to the allegations contained in Paragraph 6 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains allegations directed toward another

   Defendant and therefore, requires neither admitting nor denying by Denver. To the extent a

   response is required, Denver is without sufficient information to admit or deny the allegations

   contained therein, and therefore, deny the same.

          7.      In answer to the allegations contained in Paragraph 7 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying. To the extent any response is required or that the

   allegations can be construed against Denver, Denver denies the allegations.

          8.      In answer to the allegations contained in Paragraph 8 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying. To the extent that a response is required, Denver denies

   the allegations contained therein.

          9.      In answer to the allegations contained in Paragraph 9 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying. To the extent that a response is required, Denver denies

   the allegations contained therein.




                                                      3
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 4 of 15




                                            III.   VENUE

          10.     In answer to the allegations contained in Paragraph 10 of Plaintiff’s Amended

   Complaint, Denver would note that the allegations contained in this Paragraph contain only legal

   conclusions which require neither admitting nor denying. To the extent a response is required,

   Denver admits that venue is proper in the District of Colorado.

                                            IV.    PARTIES

          11.     In answer to the allegations contained in Paragraph 11 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          12.     In answer to the allegations contained in Paragraph 12 of Plaintiff’s Amended

   Complaint, the allegations are directed at another Defendant which requires neither admitting nor

   denying by this Defendant.

          13.     In answer to the allegations contained in Paragraph 13 of Plaintiff’s Amended

   Complaint, Denver admits the allegations contained therein.

          14.     In answer to the allegations contained in Paragraph 14 of Plaintiff’s Amended

   Complaint, the allegations are directed at another Defendant which requires neither admitting nor

   denying by this Defendant.

          15.     In answer to the allegations contained in Paragraph 15 of Plaintiff’s Amended

   Complaint, Denver admits the allegations contained therein.

          16.     In answer to the allegations contained in Paragraph 16 of Plaintiff’s Amended

   Complaint, Defendant notes that this Paragraph contains only legal conclusions and therefore,

                                                   4
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 5 of 15




   requires neither admitting nor denying. To the extent the allegations can be construed against

   Denver, Denver denies the allegations.

                V.     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

          17.     In answer to the allegations contained in Paragraph 17 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          18.     In answer to the allegations contained in Paragraph 18 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying.

          19.     In answer to the allegations contained in Paragraph 19 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          20.     In answer to the allegations contained in Paragraph 20 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          21.     In answer to the allegations contained in Paragraph 21 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          22.     In answer to the allegations contained in Paragraph 22 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

                                                 5
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 6 of 15




          23.     In answer to the allegations contained in Paragraph 23 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          24.     In answer to the allegations contained in Paragraph 24 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          25.     In answer to the allegations contained in Paragraph 25 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          26.     In answer to the allegations contained in Paragraph 26 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          27.     In answer to the allegations contained in Paragraph 27 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          28.     In answer to the allegations contained in Paragraph 28 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          29.     In answer to the allegations contained in Paragraph 29 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

                                                  6
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 7 of 15




          30.     In answer to the allegations contained in Paragraph 30 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

          31.     In answer to the allegations contained in Paragraph 31 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations contained

   therein, and therefore, deny the same.

          32.     In answer to the allegations contained in Paragraph 32 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

          33.     In answer to the allegations contained in Paragraph 33 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

          34.     In answer to the allegations contained in Paragraph 34 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

          35.     In answer to the allegations contained in Paragraph 35 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations and

   therefore, deny the same.

          36.     In answer to the allegations contained in Paragraph 36 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph are directed at another

   Defendant which requires neither admitting nor denying by this Defendant.

                                                  7
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 8 of 15




          37.     In answer to the allegations contained in Paragraph 37 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations and

   therefore, deny the same.

          38.     In answer to the allegations contained in Paragraph 38 of Plaintiff’s Amended

   Complaint, Denver denies the allegations contained therein.

          39.     In answer to the allegations contained in Paragraph 39 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph contain allegations

   directed at other Defendants and therefore, require neither admitting nor denying by this

   Defendant.   To the extent a response is required from this Defendant, Denver denies the

   allegations contained therein.

          40.     In answer to the allegations contained in Paragraph 40 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph contain allegations

   directed at other Defendants and therefore, require neither admitting nor denying by this

   Defendant.   To the extent a response is required from this Defendant, Denver denies the

   allegations contained therein.

          41.     In answer to the allegations contained in Paragraph 41 of Plaintiff’s Amended

   Complaint, Denver notes that the allegations contained in this Paragraph contain allegations

   directed at other Defendants and therefore, require neither admitting nor denying by this

   Defendant.   To the extent a response is required from this Defendant, Denver denies the

   allegations contained therein.




                                                  8
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 9 of 15




          42.     In answer to the allegations contained in Paragraph 42 of Plaintiff’s Amended

   Complaint, this Paragraph contains allegations directed at other Defendants in this action which

   this Defendant has no control over. To the extent that the allegations can be construed against it,

   Denver denies the same.

          43.     In answer to the allegations contained in Paragraph 43 of Plaintiff’s Amended

   Complaint, this Paragraph contains allegations directed at other Defendants in this action and

   which this Defendant has no control over. To the extent that the allegations can be construed

   against it, Denver denies the same.

          44.     In answer to the allegations contained in Paragraph 44 of Plaintiff’s Amended

   Complaint, this Paragraph contains allegations directed at other Defendants which require neither

   admitting nor denying by this Defendant. Denver denies that it had any say over how many

   security TSA employees are present in and during the screening process.

          45.     In answer to the allegations contained in Paragraph 45 of Plaintiff’s Amended

   Complaint, this Paragraph contains allegations directed at other Defendants and therefore,

   requires neither admitting nor denying by this Defendant. To the extent any allegations can be

   construed against this Defendant, Denver denies the same.

          46.     In answer to the allegations contained in Paragraph 46 of Plaintiff’s Amended

   Complaint, this Paragraph contains allegations directed at other Defendants and therefore,

   requires neither admitting nor denying by this Defendant. To the extent any allegations can be

   construed against this Defendant, Denver denies the same.




                                                   9
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 10 of 15




          47.     In answer to the allegations contained in Paragraph 47 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          48.     In answer to the allegations contained in Paragraph 48 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          49.     In answer to the allegations contained in Paragraph 49 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          50.     In answer to the allegations contained in Paragraph 50 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          51.     In answer to the allegations contained in Paragraph 51 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          52.     In answer to the allegations contained in Paragraph 52 of Plaintiff’s Amended

   Complaint, Defendant is without sufficient information to admit or deny the allegations

   contained therein, and therefore denies the same.

          53.     In answer to the allegations contained in Paragraph 53 of Plaintiff’s Amended

   Complaint, this Paragraph contains only legal conclusions which require neither admitting nor




                                                  10
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 11 of 15




   denying. Further, this Paragraph contains allegations directed toward other Defendants which

   also require neither admitting nor denying by this Defendant.

          54.     In answer to the allegations contained in Paragraph 54 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations and

   therefore, deny the same.

          55.     In answer to the allegations contained in Paragraph 55 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations and

   therefore, deny the same.

          56.     In answer to the allegations contained in Paragraph 56 of Plaintiff’s Amended

   Complaint, Denver is without sufficient information to admit or deny the allegations and

   therefore, deny the same.

          57.     In answer to the allegations contained in Paragraph 57 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying. To the extent a response is required, Denver denies the

   allegations.

          58.     In answer to the allegations contained in Paragraph 58 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying. To the extent a response is required, Denver denies the

   allegations contained therein.




                                                  11
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 12 of 15




          59.    In answer to the allegations contained in Paragraph 59 of Plaintiff’s Amended

   Complaint, Denver notes that this Paragraph contains only legal conclusions and therefore,

   requires neither admitting nor denying.

                        VI.     STATEMENT OF CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

     (Premises Liability – Against Defendants City and County of Denver and ISS Facility)

          60.    In answer to the allegations contained in Paragraph 60 of Plaintiff’s Amended

   Complaint, Denver notes that this is an incorporation paragraph which requires neither admitting

   nor denying. Denver admits those allegations previously admitted and denies those allegations

   previously denied.

          61.    In answer to the allegations contained in Paragraph 61 of Plaintiff’s Amended

   Complaint, this Paragraph contains only legal conclusions and therefore, requires neither

   admitting nor denying.

          62.    In answer to the allegations contained in Paragraph 62 of Plaintiff’s Amended

   Complaint, this Paragraph contains only legal conclusions and therefore requires neither

   admitting nor denying. To the extent any allegations can be construed against Denver, Denver

   denies the same.

          63.    In answer to the allegations contained in Paragraph 63 of Plaintiff’s Amended

   Complaint, Denver denies the allegations contained therein.

          64.    In answer to the allegations contained in Paragraph 64 of Plaintiff’s Amended

   Complaint, this Paragraph contains only legal conclusions and therefore requires neither

                                                 12
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 13 of 15




   admitting nor denying. To the extent any allegations can be construed against Denver, Denver

   denies the same.

          65.    In answer to the allegations contained in Paragraph 65 of Plaintiff’s Amended

   Complaint, Denver denies the allegations contained therein.

                                  SECOND CLAIM FOR RELIEF

                      (Negligence – Against Defendants United States of America)

          66.    In answer to Paragraphs 66-89, Denver notes that the allegations contained in

   these paragraphs are directed at another Defendant which requires neither admitting nor denying

   by Denver. To the extent any of the allegations can be construed against Denver, Denver denies

   the same.

                              AMENDED AFFIRMATIVE DEFENSES

          Denver raises the following affirmative defenses to the Plaintiff's Amended Complaint.

          1.     Plaintiff’s Amended Complaint fails to state a claim upon which relief may be

   granted, and should therefore be dismissed pursuant to F.R.C.P. 12(b)(5).

          2.     Plaintiff’s claims and alleged damages are barred in whole or in part, or limited by

   the provisions of the Colorado Governmental Immunity Act (“CGIA”), C.R.S. § 10-24-101, et seq.

          3.     Plaintiff’s claims may be barred by her failure to mitigate her own alleged

   damages.

          4.     Plaintiff’s damages may be the result of an intervening or superseding cause.

          5.      Some or all of Plaintiff’s damages may be the result of a pre-existing or

   subsequent injury.

                                                  13
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 14 of 15




          6.        Plaintiff’s damages, if any, are limited or reduced by virtue of payments received

   from a collateral source pursuant to C.R.S. § 13-21-111.6.

          7.        Any claim by Plaintiff for an award of interest is barred or capped by C.R.S. § 13-

   21-101.

          8.        Any claim by Plaintiff for non-economic loss is barred or capped by C.R.S.

   § 13-21-102.5.

          9.        Plaintiff’s claims for damages resulting from an allegedly unsafe condition on real

   property are barred or limited by C.R.S. § 13-21-115.

          10.       Plaintiff’s claims may be barred by the applicable Statute of Limitations.

          11.       Plaintiffs’ claims may be barred or limited by her assumption of the risk.

          12.       Plaintiffs’ claims may be barred or limited by her own contributing or

   comparative fault.

          13.       Plaintiffs’ damages, if any, may have been caused by third persons over whom

   this Defendant has no control or the right to control.

          14.       Denver reserves the right to add additional affirmative defenses as they become

   known through discovery or otherwise.

          WHEREFORE, having fully responded to Plaintiff’s Amended Complaint, Defendant,

   City and County of Denver, respectfully requests that this Court dismiss the Amended Complaint

   against it, award its attorneys’ fees and costs and for such other and further relief as its cause

   may require.

    DEFENDANT CITY AND COUNTY OF DENVER DEMANDS A TRIAL BY JURY ON
                         ALL ISSUES SO TRIABLE
                                                     14
Case 1:19-cv-00155-CMA-SKC Document 35 Filed 07/09/19 USDC Colorado Page 15 of 15




          Respectfully submitted this 9th day of July, 2019.


                                                 /s/ Andrew J. Carafelli
                                                 Andrew J. Carafelli, Esq.
                                                 Harris, Karstaedt, Jamison & Powers, P.C.
                                                 10333 E. Dry Creek Road, Ste. 300
                                                 Englewood, CO 80112
                                                 Phone: 720-875-9739
                                                 Fax:    720.875-9141
                                                 Email: acarafelli@hkjp.com
                                                 Attorney for Defendant City and County of
                                                 Denver d/b/a Denver International Airport


                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of July 2019, a copy of the foregoing DEFENDANT

   CITY AND COUNTY OF DENVER d/b/a DENVER INTERNATIONAL AIRPORT’S

   ANSWER TO PLAINTIFF’S AMENDED COMPLAINT AND JURY DEMAND was

   electronically filed via ECF/PACER addressed to the following:

          All Active Counsel of Record




                                                        /s/ Martha G. Caudillo
                                                        Martha G. Caudillo




                                                  15
